As filed with the Securities and Exchange Commission on November 14, 2014 1933 Act Registration No. 333-133691 1940 Act Registration No. 811-21897 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment[] Post-Effective Amendment No. 17 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 20 [X] (Check appropriate box or boxes) THE ROXBURY FUNDS (Exact Name of Registrant as Specified in Charter) 6001 Shady Oak Road, Suite 200 Minnetonka, MN 55343 (Address of Principal Executive Offices, including Zip Code) (800) 497-2960 (Registrant’s Telephone Number, including Area Code) Brian C. Beh Roxbury Capital Management, LLC 6001 Shady Oak Road, Suite 200 Minnetonka, MN 55343 (Name and Address of Agent for Service) COPY TO: Ellen Drought, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI 53202-3590 It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 17 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in the prospectus in Post-Effective Amendment No. 16 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the 1933 Act, and has duly caused this Post-Effective Amendment No. 17 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Minnetonka, and State of Minnesota, on the 14th day of November, 2014. THE ROXBURY FUNDS By: /s/ Brian C. Beh Name: Brian C. Beh Title: President Pursuant to the requirements of the 1933 Act, this Amendment to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE * Kenneth Gudorf Trustee and Chairman of November 14, 2014 Kenneth Gudorf the Board * John Otterlei Trustee November 14, 2014 John Otterlei /s/ Brian C. Beh President (Principal November 14, 2014 Brian C. Beh Executive Officer) and Chief Compliance Officer and Anti-Money Laundering Compliance Officer /s/ Brooke Clements Treasurer (Principal November 14, 2014 Brooke Clements Financial Officer) *By: /s/ Brian C. Beh Brian C. Beh Attorney-In-Fact (pursuant to Power of Attorney) THE ROXBURY FUNDS POWER OF ATTORNEY Each of the undersigned trustees of The Roxbury Funds (the “Trust”) hereby constitutes and appoints Brian C. Beh and Becky L. Krulik, and each of them, his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign the Registration Statement of the Trust on Form N-1A, and any and all amendments thereto, and to file the same, with all exhibits, and any other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory body.Each of the undersigned grants to each said attorney-in-fact and agent full power and authority to do and perform each and every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney as of this 10th day of October, 2014. /s/ John Otterlei John Otterlei THE ROXBURY FUNDS POWER OF ATTORNEY Each of the undersigned trustees of The Roxbury Funds (the “Trust”) hereby constitutes and appoints Brian C. Beh and Becky L. Krulik, and each of them, his true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign the Registration Statement of the Trust on Form N-1A, and any and all amendments thereto, and to file the same, with all exhibits, and any other documents in connection therewith, with the Securities and Exchange Commission and any other regulatory body.Each of the undersigned grants to each said attorney-in-fact and agent full power and authority to do and perform each and every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney as of this 9th day of October, 2014. /s/ Kenneth Gudorf Kenneth Gudorf EXHIBIT INDEX Exhibit No. Description 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase
